Case 1:17-cv-04899-PAE Document 85 Filed 07/29/19 Page 1of1

 

 

 

USDC SDNY
DOCUMENT

The Law Office of Ryan Lozar, P.C.
e Law Office of Ryan Lozar. ELECTRONICALLY FILED

305 Broadway, 14th Floor; New York, NY 10007

 

 

 

 

 

Tel: 1-310-867-1562; Fax 1-877-666-4456 DOC #:

ryanlozar@gmail.com DATE FILED: 1/ 24 } / 9
L- -—4

July 26, 2019

Re: McKenzie v. City of NY, et al., No. 17 Civ. 4899 (PAE) (BCM)
Dear Judge Engelmayer:

I represent Plaintiff in this § 1983 action alleging police misconduct. In the Court’s Opinion
and Order dated July 22, 2019, granting in part and denying in part Defendants’ summary judgment
motion, the Court directed the Parties to file a joint submission regarding Monell discovery plans and
trial-preparation proposals on or before July 29, 2019. I write to make a consent motion to extend that
deadline through and including August 16, 2019.

The reason for the request is that my family welcomed a newborn daughter—our first child—
last month. I have since been on leave caring for my daughter, with plans to return to work the second
week of August.

In addition, my family was out of state this week such that I was unable to interrupt the afore-
mentioned parental leave in order to visit my office to review my case files in their entirety. This in
turn complicated fully-informed conference with opposing counsel to prepare our joint submission,
particularly with respect to Monell discovery matters. When I had preliminary telephone conference
this week with opposing counsel, opposing counsel consented to the instant extension request.

] thank the Court for its consideration of Plaintiffs consent motion to extend time for the joint
submission through and including August 16, 2019, and will provide additional information on the
Court’s request.

Sincerely,

NU tan Leryan

Ryan Lozar
Attorney for Plaintiff

76/1

Granted. First, congratulations, Mr. Lozar, on the birth of your daughter! The Court hereby
extends the deadline for the parties' joint letter to August 16, 2019.

SO ORDERED. Pan l A Cryphey,

PAUL A. ENGELMA YER
United States District Judge

 
